TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 20, 2018



                                    NO. 03-17-00355-CV


                    James Maroney and Maureen Maroney, Appellants

                                              v.

            Chip Buerger Custom Homes, Inc.; and Newton W. Buerger, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART;
      REVERSED AND RENDERED IN PART ON MOTION FOR REHEARING –
                    OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on February 28, 2017. The Court’s

opinion and judgment dated March 22, 2018 are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that the trial court properly granted summary judgment on

(1) the Maroneys’ negligence and express-warranty claims against both appellees, (2) the

Maroneys’ implied-warranty claims against Newton W. Buerger personally, and (3) all of the

Maroneys’ claims against both appellees for damages to the home’s lakeside columns, “envelope

sealing,” and landscaping and grading. We therefore affirm those portions of the trial court’s

judgment.
               We further hold that the trial court erred in granting Chip Buerger Custon

Homes, Inc. summary judgment on the Maroneys’ implied-warranty claims against it and on its

affirmative defense of limitations with respect to the Maroneys’ claim of damages to the

two-story lakeside porch. We therefore reverse those portions of the trial court’s judgment

dismissing the Maroneys’ implied-warranty claims against Chip Buerger Custom Homes, Inc.

with respect to their claimed damage to the lakeside porch and remand that issue to the trial court

for further proceedings in accordance with this opinion.

               We further hold that the trial court erred in granting appellees attorney’s fees, and

we reverse that portion of the judgment granting appellees attorney’s fees and render judgment

that neither appellee is entitled to attorney’s fees. Each party shall pay the costs of appeal

incurred by that party.